OFFICE   OF THE   AlTORNEY     GENERAL   OF TEXAS
                                     AUSTIN
iRu.ma. MANN                                               \   i,'"'
hnomnnO~"~u.
Elonorable Lee hrw   - ~qge 8




          IOU are rempestfully advised that it is the opin-
ion of this department your question should be answered in
the tkfsirmative.

          &&division 6, of Artiale 426, Revised Civil gtatu-
t8S, insofar a8 pertinent, wwidesr


          *In bond6 or notes awmuwLby     first BUM%-
     gage, first deed of trust, or other first lion
     on imprwed real estate in Texas * + * such
     bouis or notes to run for Q terns of not longer
     than ten (lo) years, and to be always acoompan-
     ied by a complete abstl?aot of title to the pro-
     perty mwtgaged,   cind an attornejta Gertifioste
     approving the title or a title insuranoe polzlay
     in some cosnpsny lnoorporated under the laws of
     Texas guaranteeing the title andguaranteeing
     that s&d bonds or notes retain a firet lien on
     the land mortgaged.*


           The obvious purpose of the statute in thus safeguard-
ing the funds of our savings depsrtroeats, was to see that such
loans or ixnestmnts vGre not made fer an unraasonabls t&s,
and the Legislature ha6 named ten years for such reasonable
t&nut. The ten yeare natma nrarltthe time for which the bunk
w   put out ite money. The statute ie prospeotire and not
retrospective.   It is not oonewned 1~2th the past rumxlng of
the note, but is ooncrerned only vlth the~futuro time for MI%G~
it will run. The idlttm of our language is such that ths in-
fimitive *to ru@ Gonnotes the future and not the past. 80
that, the period said bolvls or not.68 my run dates from the
tim.a of the soquisition thereof. by the bauk, azud sot from the
date OS the exeaution of the lnstn\arent.

                                   very truly yours




                                                ocie spe&
                                                 Assistant